FILED
                           NOT FOR PUBLICATION                                 JUN 13 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


WOODS VIEW II, LLC; et al.,                     No. 11-35605

              Plaintiffs - Appellants,          D.C. No. 3:10-cv-05114-BHS

  v.
                                                MEMORANDUM*
KITSAP COUNTY; et al.,

              Defendants - Appellees.


                   Appeal from the United States District Court
                     for the Western District of Washington
                   Benjamin H. Settle, District Judge, Presiding

                        Argued and Submitted June 5, 2012
                               Seattle, Washington

Before: SILVERMAN and MURGUIA, Circuit Judges, and HALL, District
Judge.**

       Woods View II, LLC (“Woods View”) and Darlene A. Piper appeal the

district court’s grant of summary judgment in favor of Kitsap County, Washington,



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
            The Honorable Janet C. Hall, District Judge for the District of
Connecticut, sitting by designation.
and three County officials (“Appellees”) on 42 U.S.C. § 1983 claims arising from

the failure of a proposed real estate development. The district court found that

Piper, the sole member of Woods View and guarantor of its debts, lacked standing

to bring individual claims against Appellees. The court further found that Woods

View’s claims were not ripe. We have jurisdiction pursuant to 28 U.S.C. § 1291,

and we affirm, in part on alternate grounds.

      Like the district court, we find that Piper’s personal financial losses are

derivative of Woods View’s own losses. Piper was not injured directly and

independently of the limited liability company and therefore lacks standing to

pursue individual claims against Appellees. See RK Ventures, Inc. v. City of

Seattle, 307 F.3d 1045, 1057 (9th Cir. 2002).

      As to the ripeness of Woods View’s claims, the district court concluded that

Woods View could not meet its burden of proving that a final decision had been

reached on its permit applications, because the applications were ultimately

approved and Woods View did not appeal the agencies’ decisions. We disagree.

When takings or due process claims are based on a permitting authority’s

unreasonable delay or failure to act within mandated time periods, a permit

approval constitutes a final decision for ripeness purposes. See Norco Constr., Inc.

v. King Cnty., 801 F.2d 1143, 1145-46 (9th Cir. 1986).


                                          2
      However, we find that Woods View’s takings claim is not ripe, because

Woods View has not demonstrated that it pursued and was denied just

compensation in Washington state court prior to filing its federal takings claim.

Williamson Cnty. Reg’l Planning Comm’n v. Hamilton Bank, 473 U.S. 172, 195

(1985).

      Further, while we find that Woods View’s procedural and substantive due

process claims are ripe, we agree with the district court’s alternative findings that

the claims fail on the merits. Woods View alleges that its due process rights were

violated by Appellees’ interference with its application for a Large On-Site Sewage

System operating permit (“LOSS permit”) from the Washington Department of

Health (“DOH”) and by Appellees’ failure to issue a decision on its Site

Development Activity Permit (“SDAP”) and State Environmental Policy Act

(“SEPA”) applications within the 78-day period provided by county law. Neither

allegation can support a procedural or substantive due process claim.

      First, Appellees’ alleged interference with Woods View’s LOSS permit

application cannot give rise to a due process claim, because Woods View did not

have a legitimate claim of entitlement to a LOSS permit. Nor did it have a

legitimate claim of entitlement to a decision on its LOSS permit application within

a particular period of time. In the absence of a cognizable property interest, due


                                           3
process is not violated. See Shanks v. Dressel, 540 F.3d 1082, 1090-91 (9th Cir.

2008).

      While Woods View did have a legitimate claim of entitlement to a decision

on its SDAP and SEPA applications within 78 days, meaningful post-deprivation

remedies were available to address Appellees’ failure to act by the statutory

deadline. See Norco Constr., Inc. v. King Cnty., 649 P.2d 103, 104-07 (Wash.

1982). Such post-deprivation remedies were sufficient to satisfy procedural due

process. See Parratt v. Taylor, 451 U.S. 527, 539 (1981), overruled on other

grounds by Daniels v. Williams, 474 U.S. 327 (1986).

      Finally, because it is at least fairly debatable that Appellees’ delays in

issuing the SDAP and SEPA approvals were rationally related to a legitimate

governmental interest in ensuring that local development complied with state law,

Woods View cannot meet the “exceedingly high burden” for establishing a

substantive due process claim. Shanks, 540 F.3d at 1088-89.

      AFFIRMED.




                                          4